Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Claim Objection
Claims 1-20 are objected to because of the following informalities:
(A) the claim language “the input-output operation” recited in line 21, line 17 and line 19 of claim 1, 9 and claim 17 respectively should be “the obtained input-output operation” in order to avoid insufficient antecedent basis for this limitation in the claims.
Claims 2-8, 10-16 and 18-20 are dependent on objected base claim 1, 9 and claim 17 respectively and therefore inherit the deficiency thereof.
Appropriate correction is required.

Reasons of Allowance

Claims 1-20 would be allowable if overcome the claim objection.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1, 9 and 17 identify the distinct features “the multi-path input-output driver is further configured: to obtain an input-output operation that targets a given logical volume of the storage system; to determine a process tag value associated with the obtained input- output operation; to determine a mapping between the determined process tag value and a given submission queue priority class; to identify one or more of the input-output submission queues as having the given submission queue priority class based at least in part on the mapping; to select a target input-output submission queue from the identified one or more input-output submission queues; and to dispatch the input-output operation to the selected target input- output submission queue.", which are not taught or suggested by the prior art of records.
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Conclusion
Any inquiry concerning this comm1unication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 9:30am to 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).